Citation Nr: 0213521	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  02-01 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for degenerative disc 
disease of the lumbar spine.

(The underlying issue of entitlement to service connection 
for degenerative disc disease of the lumbar spine will be the 
subject of a later decision by the Board of Veterans' Appeals 
(Board).)


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1960.  

This matter comes before the Board on appeal from a November 
2000 rating decision by the RO that denied an application to 
reopen a previously denied claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine.  
By rating action of June 2001, the RO granted the application 
to reopen but denied the veteran's claim of entitlement to 
service connection for degenerative disc disease of the 
lumbar spine.  

In August 2002, the veteran and his wife testified at a 
hearing before a member of the Board.

The application to reopen a claim of service connection for 
degenerative disc disease of the lumbar spine is granted by 
the decision set out below.  The Board is undertaking 
additional development on the underlying issue of entitlement 
to service connection pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When the additional evidentiary 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  
(67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
any response from the veteran, the Board will prepare a 
separate decision addressing this issue.



FINDINGS OF FACT

1.  In August 1977, the Board denied a claim of entitlement 
to service connection for a back disability.

2.  Evidence received since the August 1977 Board denial, 
when considered in conjunction with the entire record, is so 
significant that it must be considered to decide fairly the 
merits of a claim of service connection for degenerative disc 
disease of the lumbar spine.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a back disability has 
been submitted.  38 U.S.C.A. §§ 1131, 5108, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's current claim of service connection for a back 
disability is not his first such claim.  In August 1977, the 
Board denied a claim of service connection for a back 
disability.  Such a determination is final.  See 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2002).

More recently, by rating action of November 2000, the RO 
denied the veteran's application to reopen the claim of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine.  He was informed of the denial 
and filed an appeal.  

The veteran's claim may now be reopened only if new and 
material evidence has been submitted since the last final 
disallowance-August 1977.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)) (new and material evidence is defined 
differently for claims filed on or after August 29, 2001).

The Board has reviewed the additional evidence associated 
with the claims folders since the August 1977 Board denial, 
and finds that new and material evidence has been received 
sufficient to reopen the previously denied claim of service 
connection.  (The specified basis for the denial of service 
connection in August 1977 was that the veteran's back 
disability was not shown to have been incurred in service or 
within one year after separation from service).  The evidence 
available at the time of the August 1977 Board denial 
included service medical records, hearing testimony, lay 
statements from family members, post-service VA examination 
and treatment reports, dated from October 1970 to July 1976, 
as well as private correspondence and treatment reports dated 
from November 1970 to April 1977.  

The veteran's service medical records show that, in August 
1956, he was hospitalized for suspected glomerulonephritis, 
but no disease was found.  It was noted that he was admitted 
for complaints that included back pain over the right kidney 
area.  X-rays of the spine revealed no abnormalities.  In May 
1957, he was hospitalized for a strain of the medial 
collateral ligament without joint involvement after injuring 
his leg playing baseball.  His January 1960 separation 
examination report revealed a normal clinical evaluation of 
the spine.  

Post-service private correspondence and treatment reports, 
and VA examination reports include summaries indicating that 
the veteran was treated for problems related to the low back 
since 1970, sustained a back-related injury when he fell off 
of a ladder in February 1969, and underwent two back 
surgeries.  A November 1970 VA examiner indicated that the 
veteran's back pain was a service-connected occurrence but 
that the ruptured disc resulted from the fall in February 
1969.

The evidence obtained in connection with the veteran's 
attempt to reopen includes, of particular interest, 
correspondence from private physicians reflecting the 
possibility that the veteran's low back disability may be 
attributable to service.  In July 2000, Dr. R.W. opined that 
it was more likely than not that the veteran's back problems 
and arthritis stem from his injury in service in 1956.  In 
August 2001, Dr. G.H. opined that some component of the 
veteran's present back problems may be related to his back 
injury in service.  In February 2002, Dr. G.D. noted that the 
veteran's back pain is related to his injury in service.  

The Board finds that these private physician statements 
constitute evidence that is new and material as defined by 
38 C.F.R. § 3.156(a).  In short, this evidence tends to 
support the veteran's claim in a manner different from the 
evidence previously of record, particularly with respect to 
the basis for the medical nexus opinion.  While it is true 
that a November 1970 VA examiner's opinion was previously of 
record, the Board finds that the new private physician 
statements elaborate on the conclusion made in November 1970, 
and therefore is not cumulative of evidence before the RO in 
April 1995.  Paller v. Principi, 3 Vet. App. 535, 538 (1992).  
Consequently, it may be said that the evidence bears directly 
and substantially upon the issue at hand, is neither 
duplicative nor cumulative, and is so significant that it 
must be considered in order to decide fairly the merits of 
the underlying claim.  38 C.F.R. § 3.156(a).  In other words, 
the evidence now tends to provide probative information 
beyond what was known previously.  Accordingly, the Board 
concludes that the veteran has submitted new and material 
evidence under 38 C.F.R. § 3.156(a).  To this extent, the 
appeal is allowed.

In deciding this application to reopen, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), which 
became effective during the pendency of this appeal.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 - 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); cf. Dyment v. Principi, 287 
F.3d. 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  In this regard, it should be pointed 
out that the question of whether new and material evidence 
has been presented is a jurisdictional question for the 
Board.  See Barnett, 8 Vet. App. at 4; Butler, 9 Vet. App. at 
167.  Even the VCAA recognizes this.  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  Consequently, because the Board may not 
address the underlying claim until new and material evidence 
has been presented, a remand to have the RO address the new 
law in the context of this specific application to reopen is 
not necessary.  This is especially so because of the grant of 
the application to reopen.


ORDER

The application to reopen a claim of service connection for 
degenerative disc disease of the lumbar spine is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

